Per Curiam:

This was an action in the nature of ejectment, brought in the district court of Shawnee county by Emma B. Stagg, against Eugenia D. Campbell and J. W. Campbell, for the recovery of certain real estate. Both parties claimed title under tax deeds. Mrs. Campbell was in the actual possession of the property, and Mrs. Stagg brought this action to eject her therefrom. The plaintiff’s tax deed was executed and recorded on June 28,1875, and was executed in pursuance of a tax sale made in May, 1872, for the taxes of 1871. Mrs. Campbell’s tax deed was executed on May 8, 1876, and recorded on May 10,1876, and was executed in pursuance of a tax sale made in May, 1873, for the taxes of 1872; and the deed also included the taxes for the subsequent years of 1873, 1874, and 1875. Both tax deeds were regular and valid upon their face. As Mrs. Campbell’s tax deed was the last one executed, and executed for the taxes of the latest year, it is paramount and superior to Mrs. Stagg’s. (Board of Regents v. Linscott, 30 Kas. 241; Belz v. Bird, 31 id. 141; McFadden v. Goff, 32 id. 415; Harris v. Curran, 32 id. 580, 584.) This action was not commenced until June 22,1885, more than nine years after the last tax deed was recorded, and hence the action is barred by the statute of limitations, and Mrs. Campbell’s title to the property has become complete and absolute. (Walker v. Boh, 32 Kas. 354; Harris v. Curran, 32 id. 580; Doyle v. Doyle, 33 id. 721, 725; Beebe v. Doster, 36 id. 666.)
The judgment of the court below will be reversed, and the cause remanded with the order that judgment be rendered in favor of the defendants below, and against the plaintiff below', for costs.